                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MELISSA ANN SWANSON,

      Plaintiff,
                                     Case No. 18-13564
v.                                   District Judge Victoria A. Roberts
                                     Magistrate Judge Patricia T. Morris
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_________________________________/

 ORDER AND OPINION ADOPTING MAGISTRATE JUDGE’S REPORT
   AND RECOMMENDATION (ECF No. 19); DENYING PLAINTIFF’S
 MOTION FOR SUMMARY JUDGMENT (ECF No. 13); AND GRANTING
  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 16)


 I.   INTRODUCTION
      Melissa Ann Swanson appeals the Commissioner of Social Security’s

decision to deny her claim for Title II Disability Insurance Benefits.

      The parties filed cross motions for summary judgment. The Court

referred those motions to Magistrate Judge Patricia T. Morris. Magistrate

Judge Morris filed a Report and Recommendation (“R&R”). In the R&R,

Magistrate Judge Morris concludes there is substantial evidence that

supports the Commissioner’s decision to deny Swanson’s benefits, and



                                       1
recommends the Court deny Plaintiff’s Motion and grant Defendant’s Motion.

Plaintiff timely objected. The objections are fully briefed.

       The Court ADOPTS the R&R. Plaintiff’s Motion for Summary Judgment

is DENIED; Defendant’s Motion for Summary Judgment is GRANTED.

 II.   DISCUSSION
       Under Federal Rule of Civil Procedure 72(b)(3), a district judge is

required to determine de novo any part of a magistrate judge’s report and

recommendation that has been properly objected to.             Fed. R. Civ. P.

72(b)(3); see also 28 U.S.C. § 636(b)(1)(C). This de novo review requires

the Court to re-examine all relevant evidence previously reviewed by the

magistrate judge to determine whether the recommendation should be

accepted, rejected, or modified in whole or in part. Cole v. Comm’r of Soc.

Sec., 105 F. Supp. 3d 738, 741 (E.D. Mich. 2015); 28 U.S.C. § 636(b)(1).

       After careful review of the cross-motions for summary judgment, the

R&R, Swanson’s objections, and the record, the Court agrees with

Magistrate Judge Morris’ recommendation and finds there is substantial

evidence that supports the Commissioner’s decision to deny Swanson Title

II Disability Insurance Benefits.




                                        2
         A. Plaintiff’s First Objection is Rejected

      Swanson’s first objection concerns the Administrative Law Judge’s

(“ALJ”) treatment of Dr. Daniel Singer’s opinion. Swanson says that the ALJ

did not provide “good reasons” for rejecting Dr. Singer’s treating-physician

opinion, and that Magistrate Judge Morris failed to correct this error in her

R&R and, instead, provided her own reasons to not give Dr. Singer’s opinion

great weight. Specifically, Swanson says: (1) her characterization of her

headaches as “migraines” and Dr. Singer’s actual diagnosis of occipital

neuralgia is a distinction without a difference; (2) Magistrate Judge Morris

failed to address a “critical portion” of Dr. Singer’s assessment – an

additional diagnosis of chiari malformation, for which headaches are a

“classic” symptom; and (3) Magistrate Judge Morris’ failed to address Dr.

Singer’s indication that Swanson’s headaches are accompanied by

photophobia, a sensitivity to light.

      Defendant says Magistrate Judge Morris properly supported her

conclusion that the ALJ provided “good reasons.” Defendant argues

Swanson overlooks Magistrate Judge Morris’ full statement regarding Dr.

Singer’s opinion - “[w]hile the ALJ’s analysis could have been more detailed,

I remain unpersuaded by Plaintiff’s arguments.” Id. Defendant says



                                       3
Magistrate Judge Morris’ reasons are specifically articulated by the ALJ

throughout his decision. The Court agrees.

      It is undisputed that Dr. Singer is a treating physician. The ALJ must

give “good reasons” for not giving weight to a treating physician’s opinion. 20

C.F.R. § 404.1527(d)(2); Wilson v. Commissioner of Social Sec., 378 F.3d

541, 544 (6th Cir. 2004). If the ALJ does not afford the opinion controlling

weight, he or she must apply certain factors – “namely, the length of the

treatment relationship and the frequency of examination, the nature and

extent of the treatment relationship, supportability of the opinion, consistency

of the opinion with the record as a whole, and the specialization of the

treating source – in determining what weight to give the opinion.” Id.

      In giving Dr. Singer’s opinion little weight the ALJ wrote, in part: “the

extreme limitations assessed are generally inconsistent with the treatment

notes from Dr. Singer and inconsistent with the objective exams and findings

from other providers throughout the medical evidence in the record.” [ECF

No. 9-2, PageID.54-55]. The ALJ noted several inconsistencies, including,

“[t]here is no support that the claimant’s largely managed impairments would

cause [Swanson] to be off-task 25% or be absent 4 or more days.” Id. at 55.

In conclusion, the ALJ found that Swanson “would be capable of more than

noted by [Dr. Singer].” Id.
                                       4
     Regarding Swanson’s argument about her specific diagnosis – she

highlights Dr. Singer’s assessment that she would experience multiple

“headaches” each week and disputes the ALJ’s statement that there is no

support for Dr. Singer’s specific assessments that she would be off-task 25%

or be absent 4 or more days. She asserts Dr. Singer’s approximation of the

frequency of her headaches “in and of itself, would support a finding that

[Swanson] would be frequently off-task or absent.” [ECF No. 13,

PageID.1394-95].

     Importantly, Dr. Singer did not diagnose Swanson with migraines. As

Magistrate Judge Morris outlined, Swanson’s analysis in her Motion for

Summary Judgment focuses entirely on migraines and does not indicate

whether her analysis is applicable to her actual diagnoses of chiari

malformation, occipital neuroglia, and cervigalgia. Relatedly, Swanson’s

argument that Magistrate Judge Morris’ failed to address her additional

diagnosis of chiari malformation is unpersuasive. Although Magistrate Judge

Morris did not acknowledge Dr. Singer’s two additional diagnosis – chiari

malformation and cervigalgia – Dr. Singer never diagnosed Swanson with

migraines.

     Swanson highlights Magistrate Judge Morris’ statement that in order to

conclude the ALJ erred, “the Court would need to assume that Dr. Singer
                                     5
meant to say migraines, or something just as crippling, that [Swanson’s]

complaints of headaches indicate potentially disabling pain, and that there

were enough complaints (which, as noted, [Swanson] never analyzes) –

compared to the evidence the ALJ relied on – to suggest that the ALJ’s

reasons for discounting the medical opinion were not ‘“good.”’ [ECF No. 19,

PageID.1452]. Swanson says her chiari malformation diagnosis is “arguably”

just as crippling as migraines and cites her testimony that following surgery

for this condition, her headaches changed in that they were “more like

migraines,” even though she admits they improved. [ECF No. 20,

PageID.1471]. Magistrate Judge Morris correctly found this reasoning

inappropriately requires the Court to make inferences and evidentiary

assessments. Regardless of Swanson’s precise diagnosis, Dr. Singer

indicated medications made her headaches better,

     The Court similarly declines to engage Swanson’s argument that

Magistrate Judge Morris overlooked Dr. Singer’s indication that her

headaches were accompanied by photophobia – a sensitivity to light.

Swanson says that the residual functional capacity (“RFC”) finding does not

make any additional accommodations or allowances based on this, and

Magistrate Judge Morris failed to address this entirely. Magistrate Judge

Morris did not address this because – as Defendant correctly argues – this

                                     6
is the first time Swanson alleges she required an RFC limitation related to a

sensitivity to light. This Court will not consider arguments not raised before

the Magistrate Judge. Swain v. Comm’r of Soc. Sec., 379 F. App’x 512, 517-

18 (6th Cir. 2010).

         B. Plaintiff’s Second Objection is Rejected

      For her second objection, Swanson says Magistrate Judge Morris does

not explain in her R&R how Dr. Leonard Balunas’ finding that Swanson could

only perform jobs requiring “no sustained concentration” was accounted for

in the RFC.

      Defendant says Magistrate Judge Morris properly found that the ALJ

accommodated Swanson’s mental impairments with a limitation to unskilled

work involving simple routine and repetitive tasks and no work with the

public. It says Swanson’s contention is meritless.

      The ALJ afforded Dr. Balunas’ opinion “great weight.” Dr. Balunas

concluded Swanson’s ability to maintain attention and concentration for

extended periods is “moderately limited.” The ALJ concluded Swanson can

“perform simple 1-2 step tasks all on a routine and regular basis,” and retains

the ability to complete simple routine and repetitive tasks. [ECF No. 9-2,

PageID.54]. Magistrate Judge Morris noted that Swanson correctly asserted


                                      7
in her Motion for Summary Judgment that courts have found an ALJ’s

limitation of a claimant to unskilled or simple work did not properly

accommodate a finding of moderate limitations in concentration, persistence,

and pace. This is because there may be cases where a claimant’s moderate

limitations will preclude that type of work. However, Magistrate Judge Morris

correctly noted that in this judicial district, cases that have been remanded

to the ALJ are distinguishable from those that are not because “a medical

professional had made a specific finding that the claimant had moderate

difficulties in concentration, persistence, or pace, but could still do the work

on a sustained basis.” Cwik v. Comm’r of Soc Sec., 2012 WL 1033578, at

*10 (E.D. Mich. Feb. 23, 2012), rep. & rec. adopted by 2012 WL 1033527

(E.D. Mich. Mar. 27, 2012); see also Hicks v. Comm’r of Soc. Sec., 2011 WL

6000714, at *8 (E.D. Mich. Aug. 30, 2011). One of these cases cited by

Magistrate Judge Morris, Zizzo v. Comm’r of Soc. Sec., 2013 WL 5291663

(E.D. Mich. Sept. 19, 2013), is particularly applicable. In Zizzo, the ALJ

concluded the claimant required in part “unskilled, routine, non-production-

oriented work.” Id. at *10. The court found the limitation proper because the

claimant did not address why the limitation was inadequate to accommodate

his or her moderate limitation. Id. at *13. Similarly, Swanson failed to present




                                       8
evidence, and fails to present argument, as to why her moderate limitation

precludes the type of work outlined by the ALJ.

       Swanson’s second objection is rejected.

III.   CONCLUSION

       The Court ADOPTS the Report and Recommendation. Plaintiff’s

Motion for Summary Judgment is DENIED. Defendant’s Motion for Summary

Judgment is GRANTED.

       IT IS ORDERED.

                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: March 18, 2020




                                     9
